Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
2.	The information disclosure statement filed 12/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 111-133 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 17-18, 21-22, 25-28, 30-31, 35-40,   of U.S. Patent No. US 9936214 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘214 claims list all the features recited in claims 111-133 of the current application.

5.	Claims 111-133 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10893287 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘287 claims list all the features recited in claims 111-133 of the current application.
6.	Claims 111-133 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 11109049 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘049 claims list all the features recited in claims 111-133 of the current application.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 111-112, 114, 120-122 and 130-133  is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 2009/0323802) cited in IDs, hereinafter “Walters” in view of Retterath et al. (US 2007/0055441) cited in IDS, hereinafter “Retterath”.

As per claim 111, Walters discloses a computer implemented system, comprising: 
a processor in communication with a non-transitory computer readable medium containing a program code (fig. 2, 1030, 1020, 2010; paragraphs 0034 and 0040) executable to: 
process video stream data having global positioning data associated (fig. 2, 1090; paragraphs 0034 and 0039); 
depict said video stream data retaining association with said global positioning data as a video in a first display area on a display surface of a computing device (fig. 1, 116; paragraphs 0026, 0039 and 0087, teaches a geographical map that integrates with the GPS of the video/audio encoder to place markers on the map, along with descriptions of the type broadcast and its content, and geo-tagging video streams with their originating locations); and
depict a video segment selector on said display surface of said computing device, said video segment selector by user indications operable to select a video segment in said video, said video segment retaining association with said global positioning data (paragraphs 0054, 0066 and 0085).
However, Walters does not explicitly disclose video stream data having global positioning data associated at intervals in said video stream data;
In an analogous art, Retterath discloses video stream data having global positioning data associated at intervals in said video stream data (paragraphs 0035, 0037 and 0057 teaches global positioning satellite (GPS) receiver supplying location information that is combined with a raw image stream by a processor to generate a tagged image stream, and teaches image capture runs that provide full image acquisition coverage where a run is defined as a sequential collection (interval) of tagged images that represent movement being translated from a map or satellite image or calculated in response to an automated image analysis of the tagged image stream that identifies locations);
Therefore, it would have been obvious for one having skill in the art before the effective filling date of the invention to modify Walters’ system in view of Retterath, by having global positioning data associated at intervals in said video stream data, in order to provide for combining global positioning satellite (GPS) location information with raw image stream to generate a tagged image stream (Retterath, paragraph 0035). 
As per claim 112, Walters discloses wherein said program code further executable to receive user indications in said segment selector to define a video segment start point and a video segment end point of said video segment, said video segment retaining association with said global positioning data (paragraphs 0044, 0045, 0052, 0053 and 0062).
As per claim 114, Walters discloses wherein said program code further executable to play back said video segment in said first display area on said display surface of said computing device, said video segment retaining association with said global positioning data (paragraphs 0026, 0032, 0039, 0064 and 0087).
As per claim 120, Walters discloses wherein said program code further executable to: depict a geospatial representation in a second display area on said display surface of said computing device; and depict said global positioning data associated at said intervals in said video stream data as a plurality of location coordinate indicators in said geospatial representation depicted in said second display area on said display surface of said computing device (paragraphs 0044 and 0087).
As per claim 121, Walters discloses wherein said program code further executable to receive user indications to select one of said plurality of location coordinate indicators depicted in said geospatial representation depicted in said second display area on said display surface of said computing device, wherein playback of said video in said first display area on said display surface of said computing device commences with a video image associated with said one of said plurality of coordinate location indicators selected in said geospatial representation depicted in said second display area on said computing device (paragraphs 0054, 0066, 0085 and 0087 teach viewers are enabled to search for live broadcasts in different areas using a map that displays where broadcasts are taking place via geo tags generated from a GPS chip in the video/audio encoder 110 and appended to the data file as metadata).
As per claim 122, Walters discloses wherein said program code further executable to receive user indications in said segment selector by selection of one of said plurality of location coordinate indicators depicted in said geospatial representation depicted in said second display area on display surface of said computing device, wherein said selected one of said plurality of location coordinate indicators defines said video segment retaining association with said global positioning data (paragraphs 0054, 0066, 0085 and 0087).
As per claim 130, Walters discloses a global positioning system receiver which receives a global positioning data from a global positioning system; and a video receiver to receive said video stream data from a video recorder (fig. 1,  aa6; paragraphs 0010, 0026, 0034, 0039, 0044, 0049 and 0052).
As per claim 131, arguments analogous to those applied for the second limitation of claim 1 are applicable for claim 131.
As per claim 132, Walters discloses wherein said program code further executable to: receive said video stream data from a first file (paragraph 0091); receive said global positioning data from a second file (paragraphs 0085 and 0091); and associate said video stream data from said first file with said global positioning data from said second file to generate said video stream data associated with said global positioning data (fig. 1, 116; paragraphs 0026 and 0039).
As per claim 133, Walters discloses wherein said program code further executable to associate metadata with each video image in said video (Abstract, paragraphs 0011, 0014, 0017, 0044 and 0062).

10.	Claim(s) 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2009/0323802) in view of Retterath (US 2007/0055441) in further view of McCaddon et al. (US 2012/0094768) hereinafter “McCaddon”.
As per claim 113, Walters and Retterath disclose the system of claim 112, said video segment retaining association with said global positioning data (Walters, fig. 1, 116; paragraphs 0026 and 0039); however, Walters or Retterath do not explicitly disclose wherein said video segment selector including a first video image selection slider and a second video image selection slider, wherein user indications in said first video image selection slider selects a first video image and user indications in said second video image selection slider selects a second video image, said selected first and second video images correspondingly define said video segment start point and said video segment end point of said video segment.
In an analogous art, McCaddon discloses wherein said video segment selector including a first video image selection slider and a second video image selection slider, wherein user indications in said first video image selection slider selects a first video image and user indications in said second video image selection slider selects a second video image, said selected first and second video images correspondingly define said video segment start point and said video segment end point of said video segment (fig. 18, 1812, 1814; paragraph 0108).
 Therefore, it would have been obvious for one having skill in the art before the effective filling date of the invention to modify the teachings of Walters and Retterath in view of McCaddon to provide for manipulating sliders to determine the beginning and ending of one or more segments of a video clip (McCaddon, paragraph 0108). 

11.	Claim(s) 115-116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2009/0323802) in view of Retterath (US 2007/0055441) in further view of Brieussel (US 2015/0082168).
As per claim 115, Walters and Retterath disclose the system of claim 112, said video segment retaining said global positioning data; said video segment associated with said global positioning data (Walters, fig. 1, 116; paragraphs 0026 and 0039); however, Walters or Retterath do not explicitly disclose extract said video segment from said video; and preserve said video segment.
In an analogous art, Brieussel discloses extract said video segment from said video; and preserve said video segment (paragraph 0062).
Therefore, it would have been obvious for one having skill in the art before the effective filling date of the invention to modify the teachings of Walters and Retterath in view of Brieussel to provide for editing video (Brieussel, paragraph 0062). 
As per claim 116, Walters and Brieussel disclose delete said video segment (Brieussel, paragraph 0062 teaches a video segment being marked for extraction from the video (deleted)) associated with said global positioning data (Walters, fig. 1, 116; paragraphs 0026 and 0039). Same motivation of claim 115 is applied to claim 116.

12.	Claim(s) 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2009/0323802) in view of Retterath (US 2007/0055441) in further view of Brieussel (US 2015/0082168) in further view of Yao (US 2012/0008693).
As per claim 117, Walters, Retterath and Brieussel disclose the system of claim 116; however,  Walters, Retterath or Brieussel do not explicitly disclose wherein said program code further executable to correspondingly insert a blank insert into said video to replace said video segment extracted from said video.
In an analogous art, Yao discloses insert a blank insert into said video to replace said video segment extracted from said video (paragraph 0004 teaches replacing images in video content with blank frames based on marked positions of the video content). 
Therefore, it would have been obvious for one having skill in the art before the effective filling date of the invention to modify the teachings of Walters, Retterath, and Brieussel in view of Yao to provide for replacing frames in video (Yao, paragraph 0004). 

13.	Claim(s) 118-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2009/0323802) in view of Retterath (US 2007/0055441) in further view of Brieussel (US 2015/0082168) in further view of Zhang (US 20160066007).
As per claim 118, Walters, Retterath and Brieussel disclose the system of claim 116, retaining association with said global positioning data (Walters, fig. 1, 116; paragraphs 0026 and 0039); however,  Walters, Retterath or Brieussel do not explicitly disclose wherein said program code further executable to splice a pair of video stream data ends generated by extraction of said video segment from said video to generate a spliced video having a lesser length.
In an analogous art, Zhang discloses splice a pair of video stream data ends generated by extraction of said video segment from said video to generate a spliced video having a lesser length (paragraph 0107 teaches splicing video according to start and end of each video segment, where generating a spliced video having a specific length would have been understood as merely a choice based on these teachings in Zhang).
Therefore, it would have been obvious for one having skill in the art before the effective filling date of the invention to modify the teachings of Walters, Retterath and Brieussel in view of Zhang to provide for splicing video (Zhang, paragraph 0107). 
As per claim 119, arguments analogous to those applied for claim 118 are applicable for claim 119.

14.	Claim(s) 123-124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2009/0323802) in view of Retterath (US 2007/0055441) in further view of Shiiyama (US 2003/0052910).
As per claim 123, Walters and Retterath disclose the system of claim 122, said video segment retaining association with said global positioning data (Walters, fig. 1, 116; paragraphs 0026 and 0039); however, Walters or Retterath do not explicitly disclose wherein said program code further executable to receive user indications in said segment selector by selection of a first one of said plurality of location coordinate indicators and a second one of said plurality of location coordinate indicators in said geospatial representation depicted in said second display area on said display surface of said computing device, said first and second ones of said plurality of location coordinate indicators selected in said geospatial representation correspondingly define a video segment start point and a video segment end point of said video segment, 
In an analogous art, Shiiyama discloses wherein said program code further executable to receive user indications in said segment selector by selection of a first one of said plurality of location coordinate indicators and a second one of said plurality of location coordinate indicators in said geospatial representation depicted in said second display area on said display surface of said computing device, said first and second ones of said plurality of location coordinate indicators selected in said geospatial representation correspondingly define a video segment start point and a video segment end point of said video segment (paragraphs 0043, 0046, 0048 and 0050), 
Therefore, it would have been obvious for one having skill in the art before the effective filling date of the invention to modify the teachings of Walters and Retterath in view of Shiiyama to provide for dividing image frames into video segments (Shiiyama, paragraph 0041). 
As per claim 124, arguments analogous to those applied for claim 114 are applicable for claim 124.

15.	Claim(s) 125-126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2009/0323802) in view of Retterath (US 2007/0055441) in further view of Shiiyama (US 2003/0052910) in further view of Brieussel (US 2015/0082168).
As per claims 125-126, arguments analogous to those applied for claims 115-116 are applicable for claims 125-126.

16.	Claim(s) 127 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2009/0323802) in view of Retterath (US 2007/0055441) in further view of Shiiyama (US 2003/0052910) in further view of Brieussel (US 2015/0082168) in further view of Yao (US 2012/0008693).
As per claim 127, arguments analogous to those applied for claim 117 are applicable for claim 127.

17.	Claim(s) 128-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2009/0323802) in view of Retterath (US 2007/0055441) in further view of Shiiyama (US 2003/0052910) in further view of Brieussel (US 2015/0082168) in further view of Zhang (US 20160066007).
As per claims 128-129, arguments analogous to those applied for claims 118-119 are applicable for claims 128-129.

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20110038594; US 20110085034; US 20130063489; US 20130230250; US 10304238)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached M-F 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482